Citation Nr: 1315879	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-44 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable evaluation for scar residuals of skin cancer of areas other than the head, face, and neck, previously service-connected as scars of the left shoulder and mid back, and linear scars head to toe.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to December 19, 2011, and in excess of 30 percent thereafter, for scar residuals of skin cancer of the head, face, and neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from August 1941 to March 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for various residual scars due to skin cancer, and assigned noncompensable evaluations.

In November 2011, the Board remanded the matters for additional development.  During the processing of the remand, an increased 10 percent evaluation for scars of the head, face and neck was granted effective October 5, 2008.  A higher, 30 percent evaluation was assigned effective December 19, 2011.  As these awards did not represent a full grant of the benefit sought, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board again considered the appeals in a January 2013 decision.  At that time, the Board recharacterized the issues to group the claimed scar residuals differently, to better reflect the evidence of record and the applicable regulations.  Scars of the left shoulder and mid back, and linear scars of right upper and left lower extremities, where determined to constitute a single disability for evaluation purposes.  Other scars of the head, face, and neck, continued to be considered a separate disability entity, consistent with the Rating Schedule.  38 C.F.R. § 4.118.

The Board then granted a rating of at least 10 percent for scars of the head, face, and neck for the period prior to October 5, 2008, and remanded consideration of yet higher evaluations over the entirety of the appeals period to the RO, via the Appeals Management Center (AMC), in Washington, DC.  Also remanded was consideration of the current evaluation for the scars of other than the head, face, and neck.  These issues are the only matters currently on appeal; entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 was denied by the Board in January 2013.

The Veteran requested scheduling of a hearing before a Veterans Law Judge in November 2009, to be held via videoconference from the RO.  Such was scheduled, but the Veteran failed to report for the hearing.  Although he indicated in January 2012 correspondence that he may have had good cause for such, based on nonreceipt of the notice, he at other times stated he was aware of the hearing, but was unable to travel to the RO for such.  In January 2012, the Veteran asked the Board to hurry with his claim due to his age; he did not request rescheduling.  His hearing request, based on the failure to appear without a clear showing of good cause or any request to reschedule, and in combination with his statement regarding his inability to travel, is considered withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Board granted entitlement to an initial evaluation of at least 10 percent for residual scars of the head face and neck prior to October 5, 2008.  The Board expressly found that no decision was made or implied regarding entitlement to an evaluation in excess of 10 percent for that disability prior to December 19, 2011, or in excess of 30 percent since December 19, 2011.  The Board declined to make such findings because there were outstanding VA treatment records covering the entire appellate period which were potentially relevant to the open evaluation questions.

On remand, the AMC implemented the Board's grant of an increased 10 percent rating prior to October 5, 2008, and associated the absent records with the Veteran's electronic claims file, maintained as part of the Virtual VA system.  The AMC then issued a supplemental statement of the case (SSOC).  Unfortunately, the AMC misidentified the issues on appeal, addressing only the ratings prior to October 2008 and after December 2011.  The Veteran's representative then used the issues identified by the AMC to submit argument to the Board.  It is clear that the error by the AMC deprived the Veteran of a clear understanding of the issues remaining on appeal, and hence the opportunity to submit relevant evidence and argument and participate fully in the adjudication.  Due process therefore requires that the claims be remanded for such opportunity.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To avoid any further confusion, the issues have been recharacterized as above to reflect the periods and evaluations on appeal.

The Board has considered whether the error was harmless in connection with all or some of the periods of evaluation on appeal; the Veteran was on notice, and did address, the question of entitlement to a rating in excess of 30 percent since December 19, 2011.  However, such consideration is not necessary in light of additional reasons for further remand of the appellate claims.  

VA has associated with the claims file VA treatment records through December 2012.  These include multiple descriptions of the lesions, scars, and other characteristics of the skin of the head, face and neck of the Veteran.  They refer to scaly coverings and possible tenderness of individual lesions.  The Rating Schedule provides that such findings may warrant assignment of separate compensable evaluations for individual scars in addition to the assignment of an overall evaluation for all manifestations of the service-connected disability of the head.  38 C.F.R. § 4.118. Diagnostic Code 7800, Note 5.

Unfortunately, the current record does not contain sufficiently detailed descriptions and findings to permit application of these provisions.  Remand is therefore required for an examination; although the medical opinion obtained in connection with the prior January 2013 remand was fully responsive to the Board's inquiry, the nee treatment records have raised additional concerns.

Similarly, with respect to the scars of areas other than the head, face, and neck, the medical evidence newly associated with the claims file indicates the possibility of instability of the skin covering the service-connected lesions, and refers to some tender areas.  Again, however, the clinical observations are not sufficient to permit the Board to identify and distinguish individual scars, and remand is necessary for a more detailed skin examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Associate with the claims file updated VA treatment records from the medical center in Wilmington, Delaware, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of December 2012 to the present.

2.  Schedule the Veteran for a VA scars/skin disease examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must:

a) Fully describe all service-connected lesions and scars of the head, face, and neck.  Discussion must include consideration of the characteristics of disfigurement for the scars as a whole, as well as description of each individual scar, particularly with respect to any tenderness or instability of the skin covering the scars.  Descriptions of the surface area involved must consider the total area of all scars; the areas of scarring need not be contiguous. (e.g., two scars of three square inches cover a total area of six square inches.)

b) Fully describe the service-connected lesions and scars of the left shoulder, mid-back, right upper extremity, and left lower extremity, to include discussion of any tenderness or instability of the skin covering the scars.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal as described above, to include consideration of separate compensable evaluations for individual scars.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



